Case 2:17-cv-07716-JMV-SCM Document 100 Filed 12/09/19 Page 1 of 2 PageID: 1108
                                                                                                                                                                                 William C. Baton
                                                                                                                                                                        Phone: (973) 286-6722
                                                                                                                                                                            Fax: (973) 286-6815
                                                                                                                                                                                 wbaton@saul.com
                                                                                                                                                                                   www.saul.com



                                                                                                                   December 9, 2019

 VIA ECF

 The Honorable Steven C. Mannion, U.S.M.J.
 United States District Court
 Martin Luther King, Jr. Federal Building
 50 Walnut Street
 Newark, New Jersey 07102

        Re:          Shire US, Inc. v. Allergan, Inc., Allergan Sales, LLC, and Allergan USA, Inc.
                     Civil Action No. 17-7716 (JMV)(SCM)

 Dear Judge Mannion:

         This firm, together with Haug Partners LLP, represents Plaintiff in the above-referenced
 matter. Plaintiff and Defendants Allergan, Inc., Allergan Sales, LLC, and Allergan USA, Inc.
 (collectively “Allergan”) hereby jointly submit this letter regarding the status teleconference the
 Court scheduled for December 16, 2019 at 10:00 a.m. (D.I. 98).

        The parties have agreed to the following joint agenda, which lists issues that could be
 discussed with Your Honor, pursuant to the Court’s Pretrial Scheduling Order (D.I. 36), the
 March 12, 2019 Text Order (D.I. 74), and the Court’s Order for Stay and Administrative
 Termination (D.I. 92):

    1. The parties are in discussions to potentially resolve the case.

    2. The parties have nearly completed briefing on Allergan’s motion to dismiss the Second
       Amended Complaint, and Allergan’s reply memorandum in support of its motion is
       presently due to be served on Plaintiff on December 18, 2019.

    3. The Court ordered that Plaintiff shall file a letter by December 27, 2019 requesting to
       either restore this matter to the active list or extend the stay/termination.

              a. Plaintiff believes that the litigation should not be resumed at this time, and as of
                 now intends to request an extention of the stay/termination.

              b. Allergan agrees that the litigation should not be resumed at this time.




           O n e R i v e r f r o n t P l a z a , S u i t e 1 5 2 0 N e w a r k , N J 0 7 1 0 2 - 5 4 2 6 P h o n e : ( 9 7 3 ) 2 8 6 - 6 7 0 0 Fa x : ( 9 7 3 ) 2 8 6 -6 8 0 0


   DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                                    A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:17-cv-07716-JMV-SCM Document 100 Filed 12/09/19 Page 2 of 2 PageID: 1109
 Hon. Steven C. Mannion, U.S.M.J.
 December 9, 2019
 Page 2



       The parties look forward to discussing the above issues and any other issues that Your
 Honor wishes to address. Thank you for Your Honor’s kind attention to this matter.

                                                        Respectfully yours,




                                                        William C. Baton
 cc: Counsel of Record (via e-mail)
